NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              NOV 13 2009

                                                                            MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

RYLAND D. SCHUSTER,                              No. 08-35944

              Petitioner - Appellant,            D.C. No. 1:05-cv-00154-EJL

  v.
                                                 MEMORANDUM *
RANDY BLADES, Warden,

              Respondent - Appellee.


                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                     Argued and Submitted November 5, 2009
                                Portland, Oregon

Before: KOZINSKI, Chief Judge, FISHER and PAEZ, Circuit Judges.

       Schuster failed to properly exhaust his claims before the Idaho state courts.

See Lindquist v. Gardner, 770 F.2d 876, 877 (9th Cir. 1985) (holding that to

exhaust claims, “[a] petitioner must present his claim to the state courts on direct

appeal, or through collateral proceedings”). Thus, his claims are procedurally



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
defaulted. See Idaho Code Ann. § 19-4902 (establishing a one year statute of

limitations on post-conviction actions brought under the Idaho Uniform Post-

Conviction Procedure Act). Nor has Schuster presented sufficient evidence that

either his attorney or the Idaho Supreme Court caused his default. Accordingly,

the procedural defaults are not excused, and the district court did not err in

dismissing Schuster’s claims with prejudice.

      AFFIRMED.




                                          -2-